


EXHIBIT 10.6

 

ADOBE SYSTEMS INCORPORATED

 

NONSTATUTORY STOCK OPTION AGREEMENT

 

FOR OUTSIDE DIRECTORS

 

 

 

                THIS NONSTATUTORY STOCK OPTION AGREEMENT FOR OUTSIDE DIRECTORS
(ANNUAL OPTION) (the “Option Agreement”) is made and entered into as of
_____________________ by and between Adobe Systems Incorporated and _______ (the
“Optionee”).

 

                The Company has granted to the Optionee an option to purchase
certain shares of Stock, upon the terms and conditions set forth in this Option
Agreement (the “Option”).

1.             Definitions and Construction.

 

1.1.                              Definitions.  Whenever used herein, the
following terms shall have their respective meanings set forth below:

(a)                                  “Date of Option Grant” means
______________, 200____.

(b)                                 “Number of Option Shares” means
_____________ shares of Stock, as adjusted from time to time pursuant to Section
9.

(c)                                  “Exercise Price” means $____________ per
share of Stock, as adjusted from time to time pursuant to Section 9.

(d)                                 “Initial Vesting Date” means the day
immediately preceding the day of the first annual meeting of the shareholders of
the Company following the Date of Option Grant.

(e)                                  “Option Expiration Date” means the date ten
(10) years after the Date of Option Grant.

(f)                                    “Vested Percentage” means, on any
relevant date, the percentage determined as follows:

1

--------------------------------------------------------------------------------


 

 

 

 

Vested Percentage

 

 

 

Prior to Initial Vesting Date.

 

0%

 

 

 

On and after Initial Vesting Date, provided Optionee’s Service is continuous
from Date of Option Grant until Initial Vesting Date.

 

25%

 

 

 

On and after the day immediately preceding the day of the second annual meeting
of the shareholders of the Company provided Optionee’s Service is continuous
from Initial Vesting Date until such date.

 

50%

 

 

 

On and after the day immediately preceding the day of the third annual meeting
of the shareholders of the Company provided Optionee’s Service is continuous
from Initial Vesting Date until such date.

 

100%

 

(a)                                  “Board” means the Board of Directors of the
Company. If one or more Committees have been appointed by the Board to
administer the Plan, “Board” shall also mean such Committee(s).

(b)                                 “Code” means the Internal Revenue Code of
1986, as amended, and any applicable regulations promulgated thereunder.

(c)                                  “Committee” means a committee of the Board
duly appointed to administer the Plan and having such powers as shall be
specified by the Board. Unless the powers of the Committee have been
specifically limited, the Committee shall have all of the powers of the Board
granted in the Plan, including, without limitation, the power to amend or
terminate the Plan at any time, subject to the terms of the Plan and any
applicable limitations imposed by law.

(d)                                 “Company” means Adobe Systems Incorporated,
a California corporation, or any successor corporation thereto.

(e)                                  “Director” means a member of the Board or
of the board of directors of any other Participating Company.

2

--------------------------------------------------------------------------------


 

(f)                                    “Disability” means the permanent and
total disability of the Optionee within the meaning of Section 22(e)(3) of the
Code.

(g)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

(h)                                 “Fair Market Value” means, as of any date,
if there is then a public market for the Stock, the closing price of the Stock
(or the mean of the closing bid and asked prices of the Stock if the Stock is so
reported instead) as reported on the National Association of Securities Dealers
Automated Quotation (“Nasdaq”) System, the Nasdaq National Market System or such
other national or regional securities exchange or market system constituting the
primary market for the Stock.  If the relevant date does not fall on a day on
which the Stock is trading on Nasdaq, the Nasdaq National Market System or other
national or regional securities exchange or market system, the date on which the
Fair Market Value shall be established shall be the last day on which the Stock
was so traded prior to the relevant date.  If there is then no public market for
the Stock, the Fair Market Value on any relevant date shall be as determined by
the Board without regard to any restriction other than a restriction which, by
its terms, will never lapse.

(i)                                     “Parent Corporation” means any present
or future “parent corporation” of the Company, as defined in Section 424(e) of
the Code.

(j)                                     “Participating Company” means the
Company or any Parent Corporation or Subsidiary Corporation.

(k)                                  “Participating Company Group” means, at any
point in time, all corporations collectively which are then Participating
Companies.

(l)                                     “Plan” means the Adobe Systems
Incorporated 1996 Outside Directors Stock Option Plan.

(m)                               “Rule 16b-3” means Rule 16b-3 as promulgated
under the Exchange Act, as amended from time to time, or any successor rule or
regulation.

(n)                                 “Securities Act” means the Securities Act of
1933, as amended.

(o)                                 “Service” means the Optionee’s service as a
Director.

(p)                                 “Stock” means the common stock of the
Company, as adjusted from time to time in accordance with Section 9.

(q)                                 “Subsidiary Corporation” means any present
or future “subsidiary corporation” of the Company, as defined in Section 424(f)
of the Code.

3

--------------------------------------------------------------------------------


 

1.2.                              Construction.  Captions and titles contained
herein are for convenience only and shall not affect the meaning or
interpretation of any provision of this Option Agreement.  Except when otherwise
indicated by the context, the singular shall include the plural, the plural
shall include the singular, and use of the term “or” shall not be exclusive.

2.                                       Tax Status of the Option.  This Option
is intended to be a nonstatutory stock option and shall not be treated as an
incentive stock option within the meaning of Section 422(b) of the Code.

3.                                       Administration.  All questions of
interpretation concerning this Option Agreement shall be determined by the
Board, including any duly appointed Committee of the Board.  All determinations
by the Board shall be final and binding upon all persons having an interest in
the Option.  Any officer of a Participating Company shall have the authority to
act on behalf of the Company with respect to any matter, right, obligation, or
election which is the responsibility of or which is allocated to the Company
herein, provided the officer has apparent authority with respect to such matter,
right, obligation, or election.

4.                                       Exercise of the Option.

4.1.                              Right to Exercise.

(a)                                  Except as otherwise provided herein, the
Option shall be exercisable on and after the Initial Vesting Date and prior to
the termination of the Option (as provided in Section 6) in an amount not to
exceed the Number of Option Shares multiplied by the Vested Percentage less the
number of shares previously acquired upon exercise of the Option.  In no event
shall the Option be exercisable for more shares than the Number of Option
Shares.

(b)                                 Notwithstanding the foregoing, in the event
that the adoption of the Plan or any amendment of the Plan is subject to the
approval of the Company’s shareholders in order for the Plan or the grant of the
Option to comply with the requirements of Rule 16b-3, the Option shall not be
exercisable prior to such shareholder approval.

4.2.                              Method of Exercise.  Exercise of the Option
shall be by written notice to the Company which must state the election to
exercise the Option, the number of whole shares of Stock for which the Option is
being exercised and such other representations and agreements as to the
Optionee’s investment intent with respect to such shares as may be required
pursuant to the provisions of this Option Agreement.  The written notice must be
signed by the Optionee and must be delivered in person, by certified or
registered mail, return receipt requested, by confirmed facsimile transmission,
or by such other means as the Company may permit, to the Chief Financial Officer
of the Company, or other authorized

4

--------------------------------------------------------------------------------


 

representative of the Participating Company Group, prior to the termination of
the Option as set forth in Section 6, accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased.  The
Option shall be deemed to be exercised upon receipt by the Company of such
written notice and the aggregate Exercise Price.

4.3.                              Payment of Exercise Price.

(a)                                  Forms of Consideration Authorized.  Except
as otherwise provided below, payment of the aggregate Exercise Price for the
number of shares of Stock for which the Option is being exercised shall be made
(i) in cash, by check, or cash equivalent, (ii) by tender to the Company of
whole shares of Stock owned by the Optionee having a Fair Market Value not less
than the aggregate Exercise Price, (iii) by means of a Cashless Exercise, as
defined in Section 4.3(c), or (iv) by any combination of the foregoing.

(b)                                 Tender of Stock.  Notwithstanding the
foregoing, the Option may not be exercised by tender to the Company of shares of
Stock to the extent such tender of Stock would constitute a violation of the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.  The Option may not be exercised by tender to the Company of
shares of Stock unless such shares either have been owned by the Optionee for
more than six (6) months or were not acquired, directly or indirectly, from the
Company.

(c)                                  Cashless Exercise.  A “Cashless Exercise”
means the assignment in a form acceptable to the Company of the proceeds of a
sale or loan with respect to some or all of the shares of Stock acquired upon
the exercise of the Option pursuant to a program or procedure approved by the
Company (including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System).  The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to decline to
approve or terminate any such program or procedure.

4.4.                              Tax Withholding.  At the time the Option is
exercised, in whole or in part, or at any time thereafter as requested by the
Company, the Optionee agrees to make adequate provision for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Participating Company Group, if any, which arise in connection with the Option,
including, without limitation, obligations arising upon (a) the exercise, in
whole or in part, of the Option, (b) the transfer, in whole or in part, of any
shares acquired upon exercise of the Option, or (c) the lapsing

5

--------------------------------------------------------------------------------


 

of any restriction with respect to any shares acquired upon exercise of the
Option.

4.5.                              Certificate Registration.  Except in the event
the Exercise Price is paid by means of a Cashless Exercise, the certificate for
the shares as to which the Option is exercised shall be registered in the name
of the Optionee, or, if applicable, the heirs of the Optionee.

4.6.                              Restrictions on Grant of the Option and
Issuance of Shares.  The grant of the Option and the issuance of shares of Stock
upon exercise of the Option shall be subject to compliance with all applicable
requirements of federal, state or foreign law with respect to such securities. 
The Option may not be exercised if the issuance of shares of Stock upon exercise
would constitute a violation of any applicable federal, state or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Stock may then be listed.  In addition,
the Option may not be exercised unless (a) a registration statement under the
Securities Act shall at the time of exercise of the Option be in effect with
respect to the shares issuable upon exercise of the Option or (b) in the opinion
of legal counsel to the Company, the shares issuable upon exercise of the Option
may be issued in accordance with the terms of an applicable exemption from the
registration requirements of the Securities Act.  THE OPTIONEE IS CAUTIONED THAT
THE OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED. 
ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED
EVEN THOUGH THE OPTION IS VESTED.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Option shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
authority shall not have been obtained.  As a condition to the exercise of the
Option, the Company may require the Optionee to satisfy any qualifications that
may be necessary or appropriate to evidence compliance with any applicable law
or regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

4.7.                              Fractional Shares.  The Company shall not be
required to issue fractional shares upon the exercise of the Option.

5.                                       Nontransferability of the Option.  The
Option may be exercised during the lifetime of the Optionee only by the Optionee
or the Optionee’s guardian or legal representative and may not be assigned or
transferred in any manner except by will or by the laws of descent and
distribution.  Following the death of the Optionee, the Option, to the extent
provided in Section 7, may be exercised by

6

--------------------------------------------------------------------------------


 

the Optionee’s legal representative or by any person empowered to do so under
the deceased Optionee’s will or under the then applicable laws of descent and
distribution.

6.                                       Termination of the Option.  The Option
shall terminate and may no longer be exercised on the first to occur of (a) the
Option Expiration Date, (b) the last date for exercising the Option following
termination of the Optionee’s Service as described in Section 7, or (c) a
Transfer of Control to the extent provided in Section 8.

7.                                       Effect of Termination of Service.

7.1.                              Option Exercisability.

(a)                                  Disability.  If the Optionee’s Service with
the Participating Company Group is terminated because of the Disability of the
Optionee, the Option, to the extent unexercised and exercisable on the date on
which the Optionee’s Service terminated, may be exercised by the Optionee (or
the Optionee’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Optionee’s Service
terminated, but in any event no later than the Option Expiration Date.

(b)                                 Death.  If the Optionee’s Service with the
Participating Company Group is terminated because of the death of the Optionee,
the Option, to the extent unexercised and exercisable on the date on which the
Optionee’s Service terminated, may be exercised by the Optionee (or the
Optionee’s legal representative or other person who acquired the right to
exercise the Option by reason of the Optionee’s death) at any time prior to the
expiration of twelve (12) months after the date on which the Optionee’s Service
terminated, but in any event no later than the Option Expiration Date.  The
Optionee’s Service shall be deemed to have terminated on account of death if the
Optionee dies within three (3) months after the Optionee’s termination of
Service.

(c)                                  Other Termination of Service.  If the
Optionee’s Service with the Participating Company Group terminates for any
reason, except Disability or death, the Option, to the extent unexercised and
exercisable by the Optionee on the date on which the Optionee’s Service
terminated, may be exercised by the Optionee within three (3) months after the
date on which the Optionee’s Service terminated, but in any event no later than
the Option Expiration Date.

7.2.                              Extension if Exercise Prevented by Law. 
Notwithstanding the foregoing, if the exercise of the Option within the
applicable time periods set forth in Section 7.1 is prevented by the provisions
of Section 4.6, the Option shall

7

--------------------------------------------------------------------------------


 

remain exercisable until three (3) months after the date the Optionee is
notified by the Company that the Option is exercisable, but in any event no
later than the Option Expiration Date.

7.3.                              Extension if Optionee Subject to
Section 16(b).  Notwithstanding the foregoing, if a sale, within the applicable
time periods set forth in Section 7.1, of shares acquired upon the exercise of
the Option would subject the Optionee to suit under Section 16(b) of the
Exchange Act, the Option shall remain exercisable until the earliest to occur of
(a) the tenth (10th) day following the date on which a sale of such shares by
the Optionee would no longer be subject to such suit, (b) the one hundred and
ninetieth (190th) day after the Optionee’s termination of Service, or (c) the
Option Expiration Date.

8.                                       Transfer of Control.

8.1.                              Definition.  A “Transfer of Control” shall be
deemed to have occurred in the event any of the following occurs with respect to
the Company:

(a)                                  the direct or indirect sale or exchange by
the shareholders of the Company of all or substantially all of the stock of the
Company where the shareholders of the Company before such sale or exchange do
not retain, directly or indirectly, at least a majority of the beneficial
interest in the voting stock of the Company;

(b)                                 a merger or consolidation in which the
shareholders of the Company before such merger or consolidation do not retain,
directly or indirectly, at least a majority of the beneficial interest in the
voting stock of the Company;

(c)                                  the sale, exchange, or transfer of all or
substantially all of the assets of the Company (other than a sale, exchange, or
transfer to one or more corporations where the shareholders of the Company
before such sale, exchange or transfer retain, directly or indirectly, at least
a majority of the beneficial interest in the voting stock of the corporations to
which the assets were transferred); or

(d)                                 a liquidation or dissolution of the Company.

8.2.                              Effect of Transfer of Control on Option.  In
the event of a Transfer of Control, any unexercised portion of the Option shall
be immediately exercisable and vested in full as of the date thirty (30) days
prior to the date of the Transfer of Control.  Any exercise of the Option that
was permissible solely by reason of this Section 8.2 shall be conditioned upon
the consummation of the Transfer of Control.  In addition, the surviving,
continuing, successor, or purchasing corporation or parent corporation thereof,
as the case may be (the “Acquiring Corporation”), may either assume the
Company’s rights and obligations under the Option or substitute for the Option a
substantially equivalent option for the

8

--------------------------------------------------------------------------------


 

Acquiring Corporation’s stock.  The Option shall terminate and cease to be
outstanding effective as of the date of the Transfer of Control to the extent
that the Option is neither assumed or substituted for by the Acquiring
Corporation in connection with the Transfer of Control nor exercised as of the
date of the Transfer of Control.

9.                                       Adjustments for Changes in Capital
Structure.  In the event of any stock dividend, stock split, reverse stock
split, recapitalization, combination, reclassification, or similar change in the
capital structure of the Company, appropriate adjustments shall be made in the
number, Exercise Price and class of shares of stock subject to the Option.  If a
majority of the shares which are of the same class as the shares that are
subject to the Option are exchanged for, converted into, or otherwise become
(whether or not pursuant to a Transfer of Control) shares of another corporation
(the “New Shares”), the Board may unilaterally amend the Option to provide that
the Option is exercisable for New Shares.  In the event of any such amendment,
the Number of Option Shares and the Exercise Price shall be adjusted in a fair
and equitable manner, as determined by the Board, in its sole discretion. 
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 9 shall be rounded down to the nearest whole number,
and in no event may the Exercise Price be decreased to an amount less than the
par value, if any, of the stock subject to the Option.

10.                                 Rights as a Shareholder.  The Optionee shall
have no rights as a shareholder with respect to any shares covered by the Option
until the date of the issuance of a certificate for the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such certificate is issued, except as
provided in Section 9.

11.                                 Legends.  The Company may at any time place
legends referencing any applicable federal, state or foreign securities law
restrictions on all certificates representing shares of stock subject to the
provisions of this Option Agreement.  The Optionee shall, at the request of the
Company, promptly present to the Company any and all certificates representing
shares acquired pursuant to the Option in the possession of the Optionee in
order to carry out the provisions of this Section.

12.                                 Binding Effect.  Subject to the restrictions
on transfer set forth herein, this Option Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.

13.                                 Termination or Amendment.  The Board may
terminate or amend the Plan or the Option at any time; provided, however, that
no such termination or amendment may adversely affect the Option or any
unexercised portion hereof without the consent of the Optionee unless such
termination or amendment is necessary to

9

--------------------------------------------------------------------------------


 

comply with any applicable law or government regulation.  No amendment or
addition to this Option Agreement shall be effective unless in writing.

14.                                 Integrated Agreement.  This Option Agreement
constitutes the entire understanding and agreement of the Optionee and the
Participating Company Group with respect to the subject matter contained herein,
and there are no agreements, understandings, restrictions, representations, or
warranties among the Optionee and the Participating Company Group with respect
to such subject matter other than those as set forth or provided for herein.  To
the extent contemplated herein, the provisions of this Option Agreement shall
survive any exercise of the Option and shall remain in full force and effect.

15.                                 Applicable Law.  This Option Agreement shall
be governed by the laws of the State of California as such laws are applied to
agreements between California residents entered into and to be performed
entirely within the State of California.

 

 

ADOBE SYSTEMS INCORPORATED

 

 

 

 

By:

 

 

 

Murray J. Demo

 

 

Senior Vice President

 

 

Chief Financial Officer

 

                The Optionee represents that the Optionee is familiar with the
terms and provisions of this Option Agreement and hereby accepts the Option
subject to all of the terms and provisions thereof.  The Optionee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Board upon any questions arising under this Option Agreement.

 

 

 

 

OPTIONEE

 

 

 

 

Date:

 

 

 

 

10

--------------------------------------------------------------------------------
